Citation Nr: 9912623	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  93-00 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
kidney disease.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
arthritis.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
back disability.

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to service connection for a left ankle 
disability.

6.  Entitlement to service connection for a right heel 
disability.

7.  Entitlement to service connection for the residuals of an 
incision and drainage of a left heel abscess (claimed as a 
left heel disability).

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
October 1957.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which the 
reopening of claims for service connection for kidney 
disease, arthritis and a back disability, based on the 
submission of new and material evidence, was denied, and in 
which service connection for a bilateral ankle disability and 
right and left heel disabilities was also denied.


FINDINGS OF FACT

1.  The Board denied service connection for renal disease in 
January 1972.

2.  Since January 1972, the veteran has submitted his own 
statements and medical evidence, some of which is new but not 
material, in that none of it is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  The Board denied service connection for arthritis in 
August 1970.

4.  Since August 1970, the veteran has submitted his own 
statements and medical evidence, some of which is new but not 
material, in that none of it is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

5.  The RO denied service connection for a back condition in 
a January 1973 rating decision, of which the veteran was 
notified by a letter dated January 23, 1973.  

6.  The veteran submitted a notice of disagreement to the 
January 1973 decision in October 1973, after which the RO 
issued a statement of the case.  

7.  The veteran did not file substantive appeal within one 
year of notice of the January 1973 decision or within 60 days 
of the October 1973 statement of the case.

8.  Since January 1973, the veteran has submitted his own 
statements and medical evidence, some of which is new but not 
material, in that none of it is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

9.  The veteran has not presented competent evidence that he 
now has a right ankle disability.

10.  The veteran has not presented competent evidence of a 
nexus between his currently manifested left ankle disability 
and any inservice injury or disease.

11.  The veteran has not presented competent evidence that he 
now has a right heel disability.

12.  All relevant evidence for a fair and informed decision 
with regard to the veteran's claim for service connection for 
a left heel disability has been obtained by the originating 
agency.

13.  The veteran's current left heel disability, described as 
severe loss of subcutaneous tissue on the heel with the loss 
of fat pad, is due to in-service surgical incision and 
drainage of an abscess of the left heel.


CONCLUSIONS OF LAW

1.  The January 1972 Board decision denying entitlement to 
service connection for a kidney disease is final.  
38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. § 20.1100 
(1998).

2.  The claim for entitlement to service connection for 
kidney disease is not reopened by the submission of new and 
material evidence.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
1991); 38 C.F.R. §§  3.156, 20.1105 (1998).

3.  The August 1970 Board decision denying entitlement to 
service connection for arthritis is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 1991); 38 C.F.R. § 20.110 (1998).

4.  The claim for entitlement to service connection for 
arthritis is not reopened by the submission of new and 
material evidence.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
1991); 38 C.F.R. §§  3.156, 20.1105 (1998).

5.  The January 1973 rating decision denying entitlement to a 
back condition is final.  38 U.S.C.A. § 7104 (West 1991).

6.  The claim for entitlement to service connection for a 
back condition is not reopened by the submission of new and 
material evidence.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156, 20.1105 (1998).

7.  The claim for service connection for a right ankle 
disability is not well-grounded.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

8.  The claim for service connection for a left ankle 
disability is not well-grounded.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

9.  The claim for service connection for a right heel 
disability is not well-grounded.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

10.  The residuals of an incision and drainage of a left heel 
abscess, claimed as a left heel disability, were incurred 
during peacetime service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The regulations further provide that certain chronic diseases 
will be considered to have been incurred in service if 
manifested to a degree if 10 percent or more within one year 
from the date of separation from active service, where the 
veteran has served for 90 days or more during a period of 
war, or after December 31, 1946, even though there is no 
evidence the disease existed during service.  38 C.F.R. 
§ 3.307 (1998).  Nephritis, calculi of the kidney, and 
arthritis, are among the chronic diseases for which the 
presumption is granted.  38 C.F.R. § 3.309(a) (1998).

In this case, the veteran filed claims for service connection 
for kidney disease and arthritis in September 1967.  The RO 
denied these claims by a rating decision dated in October 
1969, of which the veteran was given notice by letter dated 
November 3, 1969.  The veteran appealed this to the Board.  
The Board denied service connection for arthritis in August 
1970, remanding the claim for service connection of kidney 
disease for further development.  In January 1972, the Board 
denied service connection for renal disease.  The veteran 
filed a claim for service connection of a back disability in 
August 1972.  The RO denied this claim by a rating decision 
dated in January 1973, giving notice to the veteran the same 
month.  The veteran submitted a notice of disagreement in 
October 1973, after which, in December 1973, the RO sent him 
a statement of the case.  However, the veteran failed to 
perfect his appeal with the timely submission of a 
substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.200 (1998).  

The veteran attempted to reopen these claims in November 
1990, and appealed to the Board the RO's February 1991 
determination that the evidence then submitted in support of 
these claims was insufficient to establish a new factual 
basis for the grant of service connection.  In October 1994, 
the Board issued a Remand requesting that the RO again 
attempt to obtain the veteran's service personnel and service 
medical records, and that it proffer the veteran an 
orthopedic examination to determine the nature and extent of 
any ankle and heel disabilities.  The claims file contains 
correspondence from the veteran and his representative, 
providing the requested information concerning the veteran's 
service, and numerous requests from the RO to the National 
Personnel Records Center (NPRC), attempting to find or 
reconstruct the veteran's service records-to no avail.  In 
addition, the claims file further contains a VA orthopedic 
examination dated in October 1996.  Thus, the Board finds 
that the RO complied with the terms of the October 1994 
Remand.

Following the development requested by the Board in October 
1994, the RO issued a supplemental statement of the case, in 
September 1998, in which it determined that the newly 
acquired evidence was not sufficient to reopen the veteran's 
claims.

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously-denied claim.  The unappealed, 
January 1972 and August 1970, Board decisions and the 
unappealed, January 1973, RO decision are the last prior 
final decisions concerning, respectively, the veteran's 
claims for kidney disease, arthritis, and a back condition.  
To reopen a finally denied claim, a veteran must submit new 
and material evidence.  38 U.S.C.A. § 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.104, 20.1105 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

The veteran has offered his own statements regarding when and 
to what extent his kidney disease, arthritis, and back 
disability manifested themselves.  However, the record does 
not show that the veteran is a medical professional, with the 
training and expertise to provide clinical findings regarding 
the nature of any currently or previously manifested kidney 
disease, arthritis, or back disability or their etiologic 
relationship to his active service.  Consequently, his 
statements are credible with regard to his subjective 
complaints and his history; but they do not constitute 
competent medical evidence for the purpose of showing a nexus 
between current complaints and service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

As discussed below, none of the evidence added to the record 
since the last final decision concerning claims for kidney 
disease, arthritis, or a back disability, either by itself or 
in the context of all the evidence, both old and new, 
provides medical evidence reflecting that the veteran is 
currently suffering from kidney disease, arthritis, or a back 
disability related to his active duty service or that he is 
now suffering from kidney disease or arthritis that was 
manifested within the one-year presumptive period.  
Consequently, the Board concludes that the additional 
evidence does not constitute new and material evidence 
sufficient to reopen the claims for entitlement to service 
connection for kidney disease, arthritis, or a back 
disability.  Therefore, the Board finds that these claims are 
not reopened.

In his October 1991 hearing, the veteran raised the issue of 
possible misfiling of documents in his file.  Apparently, he 
and another veteran share the same first, last names and 
middle initial.  The middle name, however, is different.  
During the hearing, the veteran and his representative spoke 
of averred mistaken mailings and filings in great detail.  
The veteran discussed this again in his May 1991 VA Form 1-9.  
A review of the record does show that at one time there was 
some confusion as to the veteran's address.  However, the 
hearing officer indicated that he would research both claims 
files for misfilings, and the record contains indications 
that the documents were reviewed.  Some documents contain 
amended information, e.g., the veteran's name was augmented 
in the report of the March 1975 VA examination.  The record 
does not indicate that any of the allegedly misfiled records 
affected previous decisions of the RO or the Board concerning 
the disabilities at issue in this appeal.  The Board wishes 
to assure the veteran, as the hearing officer did at the 
October 1991 hearing, that documents are filed by claim 
number, rather than by the veteran's name.  

A.  Kidney Disease

Evidence received since the January 1972 Board decision with 
regard to the veteran's claim for service connection for 
kidney disease includes the veteran's own statements and 
testimony given before a hearing officer sitting at the local 
RO in October 1991, VA outpatient records, and VA examination 
reports conducted in March 1975 and October 1996.  For 
reasons explained below, the Board finds that, while some of 
this evidence is new, none of it is material.

The veteran has submitted his own statements, including his 
May 1991 VA Form 1-9 and his October 1991 testimony before 
the hearing officer at the RO.  However, his statements and 
testimony are essentially duplicative of statements and 
testimony he made in his previous claim for kidney disease, 
as reflected in his September 1967 claim and March 1970 
testimony before a hearing officer at the RO.  In addition, 
his recollections of what physicians have told him about his 
kidney disease, and of what his witnesses have observed is 
duplicative of those medical expert statements and lay 
witness statements already of record.  These subsequent 
statements and testimony are thus not new.

Where the evidence is not new, it is not necessary to 
determine whether it is "material."  Bielby v. Brown, 7 
Vet. App. 260, 264 (1994); see also Manio, 1 Vet. App. at 
145.

VA outpatient treatment records dated from November 1971 to 
January 1972 and from November 1990 to January 1991, and 
reports of VA examinations conducted in March 1975 and 
October 1996 are new, in that have not before been of record 
and were not, therefore, considered by the Board in its 
January 1972 decision.  Nonetheless, for reasons delineated 
below, they are not material.

The VA treatment records do not contain any references to 
complaints of or treatment for any kidney disease.  Thus, 
these records cannot be relevant.  Similarly, the October 
1996 VA examination report notes complaints and findings only 
with regard to the veteran's ankles and heels.  It is not, 
therefore, relevant.  And, while the March 1975 VA 
examination report does address findings concerning the 
veteran's genito-urinary system, these findings are noted to 
be normal.  These records contain no medical evidence, 
statements, or opinions establishing a causal link, or nexus, 
between the any current kidney defect, abnormality, or 
diagnosis and his active service.  Nor do these records 
establish a causal link, or nexus, between the kidney 
conditions-including nephrolithiasis and renal colic--
described in various medical statements dated from 1962-1969, 
including the March 1962 reports of medical history and 
examination conducted while the veteran was in the inactive 
Reserves, and his active service.  Finally, these medical 
records contain no evidence to establish that the veteran 
manifested renal disease to the required, 10 percent, degree 
within one year after he was discharged from active service.

B.  Arthritis

Evidence received since the August 1970 Board decision with 
regard to the veteran's claim for service connection for 
arthritis includes the veteran's own statements and testimony 
given before a hearing officer sitting at the local RO in 
October 1991; a September 1970 statement proffered by the 
veteran's employer; a June 1971 statement proffered by the 
veteran's treating physician, Dr. Zamora Pamies, M.D.; VA 
outpatient records; and VA examination reports conducted in 
March 1975 and October 1996.  For reasons explained below, 
the Board finds that, while some of this evidence is new, 
none of it is material.

The veteran has submitted his own statements, including his 
May 1991 VA Form 1-9 and his October 1991 testimony before 
the hearing officer at the RO.  However, his statements and 
testimony are essentially duplicative of statements and 
testimony he made in his previous claim for arthritis, as 
reflected in his September 1967 claim and March 1970 
testimony before a hearing officer at the RO.  These 
subsequent statements and testimony are thus not new.

Where the evidence is not new, it is not necessary to 
determine whether it is "material."  Bielby v. Brown, 7 
Vet. App. 260, 264 (1994); see also Manio, 1 Vet. App. at 
145.

The September 1970 statement of the veteran's employer, VA 
outpatient treatment records dated from November 1971 to 
January 1972 and from November 1990 to January 1991, reports 
of VA examinations conducted in March 1975 and October 1996, 
and Dr. Zamora's June 1971 statement are new, in that they 
have not before been of record and were not, therefore, 
considered by the Board in its August 1970 decision.  
Nonetheless, for reasons delineated below, they are not 
material.

In March 1970, the veteran's employer proffered a statement 
in which he avers he terminated the veteran's employment 
because he was frequently absent from work due to illness.  
He indicates that the veteran complained of back pain which 
continued to aggravate him, necessitating that he miss work 
frequently and for many consecutive weeks.  The evidence of 
record does not show that the employer is a medical 
professional.  Consequently, his statements are credible with 
regard to his observations of the veteran's performance and 
his recollection of the veteran's complaints, but they can 
not constitute competent medical evidence for the purpose of 
establishing a diagnosis or for the purpose of establishing 
an etiological link between his complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The employer's statement is 
thus not relevant.

The VA treatment records document complaints of and treatment 
for pain and weakness in the feet, knees, upper and lower 
left extremities, lower back, and ankle. This additional 
medical evidence, however, does not contain a diagnosis of 
arthritis.  Thus, these records cannot be relevant.  
Similarly, while the October 1996 VA examination report notes 
complaints and findings concerning the veteran's ankles and 
heels, it does not contain a diagnosis of arthritis.  And, in 
the March 1975 VA examination report, the examining physician 
found no abnormalities of the musculo-skeletal system.  The 
examination reports, are not, therefore, relevant.  

Also of record is a statement proffered by the veteran's 
treating physician, Dr. Pamies, dated in June 1971.  However, 
the thrust of Dr. Pamies statement is that he treated the 
veteran for nephrolithiasis.  It does not indicate that he 
has treated the veteran for, or has diagnosed, arthritis that 
was either manifested within the presumptive period or that 
is etiologically related to the veteran's active service.

These records contain no other medical evidence, statements, 
or opinions establishing a causal link, or nexus, between any 
arthritis and his active service.  Nor do these records 
establish that the veteran manifested arthritis to the 
required, 10 percent, degree within one year after he was 
discharged from active service.

C.  Back Disability

Evidence received since the January 1973 rating decision with 
regard to the veteran's claim for service connection for a 
back disability includes the veteran's own statements and 
testimony given before a hearing officer sitting at the local 
RO in October 1991, VA outpatient records, and VA examination 
reports conducted in March 1975 and October 1996.  For 
reasons explained below, the Board finds that, while some of 
this evidence is new, none of it is material.

The veteran has submitted his own statements, including his 
May 1991 VA Form 1-9 and his October 1991 testimony before 
the hearing officer at the RO.  However, his statements and 
testimony are essentially duplicative of statements and 
testimony he made in his previous claim for back disability, 
as reflected in his August 1972 claim.  In addition, his 
recollections of an injury to his back during a fall in 
service are, in general, duplicative of his generalized 
October 1973 notice of disagreement, wherein he averred he 
had injured his back while on active service, and of the 
statements of one of his witnesses lay statement and of his 
former employer, who state they observed the veteran to 
exhibit pain in his back and heard him complain of back 
problems.  These subsequent statements and testimony are thus 
not new.

Where the evidence is not new, it is not necessary to 
determine whether it is "material."  Bielby v. Brown, 7 
Vet. App. 260, 264 (1994); see also Manio, 1 Vet. App. at 
145.

VA outpatient treatment records dated from November 1990 to 
January 1991, and reports of VA examinations conducted in 
March 1975 and October 1996 are new, in that have not before 
been of record and were not, therefore, considered by the 
Board in its January 1972 decision.  Nonetheless, for reasons 
delineated below, they are not material.

The VA treatment records include complaints of and treatment 
for lower back pain.  In addition, these records reveal X-ray 
evidence of minimal spondylitic changes at L2 and L3, 
narrowing in the intervertebral space at the 1st sacral 
segment, and scoliosis; and show assessments of chronic back 
sprain and chronic lower back pain.  Yet, these records 
contain no medical evidence, statements, or opinions 
establishing a causal link, or nexus, between any current 
back condition and the veteran's active service.  Thus these 
records cannot be relevant.

The examiner conducting the March 1975 VA examination found 
no musculo-skeletal system abnormalities.  And, the October 
1996 VA examination report notes complaints and findings only 
with regard to the veteran's ankles and heels.  Both reports, 
therefore, are not relevant.

These records contain no other medical evidence, statements, 
or opinions establishing a causal link, or nexus, between any 
currently manifested back condition and the veteran's active 
service.

II.  Service Connection for Bilateral Ankle and Heel 
Disabilities

For the Board to consider the veteran's claim, the veteran 
must submit evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veteran's service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).

The veteran has presented his own statements regarding the 
presence of any right ankle and right heel disability and 
regarding the cause of his current left ankle disability.  
However, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding the nature and extent of his 
right and left ankle and right heel disabilities, or their 
etiologic relationship to service.  Consequently, his 
statements are credible concerning his subjective complaints 
and his history; but they do not constitute competent medical 
evidence for the purposes of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations, to establish that he does suffer from right 
ankle and right heel disabilities that are related to his 
active service, and to establish an etiological link between 
his current left ankle disability and his active service, his 
claims for service connection for the right and left ankle 
and right heel disabilities are not well-grounded, as 
discussed below.  38 U.S.C.A. § 5107 (West 1991); Caluza, 7 
Vet. App. at 506.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the veteran.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(en banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).

A.  Right Ankle and Heel Disabilities

The veteran asserts that he currently suffers from right 
ankle and right heel disabilities that are the result of his 
active service.  He has not presented competent medical 
evidence that he now has a right ankle or right heel 
disability.  Reports of medical history and examination at 
entrance to and discharge from active service, dated, 
respectively, in December 1955 and August 1957, show no 
abnormalities, defects, or diagnoses concerning the veteran's 
right lower extremities or right foot, other than 
hyperkeratotic changes of the skin at both heels in August 
1957.  The claims file contains no pertinent medical records, 
including examination or treatment reports, to support the 
allegation that he now has a right ankle or right heel 
disability.  Rather, a March 1975 report of VA examination 
notes no musculo-skeletal abnormalities.  And a report of VA 
examination conducted in October 1996 reveals no evidence of 
fractures, dislocations, or soft tissue abnormalities 
concerning the right foot, right ankle, or right heel.

Because the veteran has failed to submit any competent 
evidence that he currently suffers from any right ankle or 
right heel disability, his claim for service connection for a 
right ankle or right heel disability is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991); Caluza, 7 Vet. App. at 506.

B.  Left Ankle Disability

The veteran contends that he currently suffers from a left 
ankle disability that is the result of his active service.  
To this end, he has presented competent medical evidence that 
he now has a left ankle disability, characterized in an 
October 1996 VA examination report as limitation of left 
ankle joint motion and weakness.  In addition, his October 
1991 testimony that he injured his left ankle in a fall in 
service in sufficient for the purposes of well grounding his 
claim.  Yet, the veteran has not presented competent medical 
evidence of a nexus between his currently manifested left 
ankle disability and his in-service left ankle injury.

The veteran's report of medical examination at entrance into 
active service, dated in December 1955 reveals a well-healed 
scar on the left lower tibia, which the examiner found not 
disabling.  However, reports of medical history and 
examination at discharge from active service, dated in August 
1957, note no abnormalities, defects, or diagnoses concerning 
the veteran's lower extremities or feet, other than 
hyperkeratotic changes in the skin of both heels.  In 
addition, a March 1975 VA examination report reveals no 
musculo-skeletal abnormalities.  

The evidentiary record presents no statements or medical 
expert opinions that link the veteran's current left ankle 
disability to any in-service injury.  Rather, the physician 
conducting the March 1975 VA examination included a diagnosis 
of old cerebrovascular accident by history, and referred to 
the neurology report, which indicated that the person 
conducting the neurology examination doubted that the 
veteran's hemiplegia in 1971 had an organic basis.

Because the veteran has failed to submit any competent 
evidence that his currently manifested left ankle disability 
is linked to service, his claim for service connection for a 
left ankle disability is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991); Caluza, 7 Vet. App. at 506.

C.  Left Heel Disability

The veteran contends that he currently suffers from a left 
heel disability that is the result of inservice surgery to 
cure an abscess.  To this end, he has presented competent 
medical evidence that he now has a left heel disability, 
diagnosed in an October 1996 VA examination report as the 
residuals, status post incision and drainage of the left heel 
abscess, and described as severe loss of subcutaneous tissue 
on the heel with the loss of fat pad.  In addition, his 
October 1991 testimony that he was hospitalized in service 
for surgery of his left heel, involving the cutting open of 
his heel and draining of an infection, is sufficient for the 
purposes of well grounding his claim.  In addition, the 
statement of the physician who conducted the October 1996 VA 
examination is competent medical evidence of an etiological 
link between the currently manifested residuals and the 
inservice surgery.

The veteran's reports of medical history and examination at 
entrance to and discharge from active service, dated, 
respectively, in December 1955 and August 1957, reveal no 
abnormalities, defects, or diagnoses concerning the veteran's 
left feet other than hyperkeratotic changes in the skin of 
both heels noted in the August 1957 examination report.  The 
Board notes that the available service medical records were 
sent to the RO by the National Personnel Records Center in 
April 1968.  As they do not contain the records of the 
treatment of the left heel reported by the veteran, the RO 
has made numerous attempts to obtain these records or, in the 
alternative, to reconstruct them, to no avail.  NPRC 
responded, in November 1991, that there were no medical 
records on file at the NPRC, and that any such records would 
have been destroyed in the 1973 fire at that facility.

As noted above, the veteran's reports of medical history and 
examination at discharge, dated in December 1957, note no 
left heel disability-including any indication of inservice 
surgery.  In addition, the March 1975 VA examination report 
reveals no musculo-skeletal abnormalities, and VA outpatient 
records note no complaints of or treatment for a left heel 
condition.  While this would seem to indicate that any left 
heel surgery the veteran underwent in service resolved 
without residual disability, the Board notes the medical 
expert opinion contained in the October 1996 VA examination 
report.  This opinion provides clear and competent medical 
evidence that the veteran's currently manifested left heel 
disability is a result of the in-service left heel surgery.

In considering the all evidence, including the veteran's 
October 1991 testimony, the October 1996 expert medical 
opinion, and the absence of any medical evidence of an 
intervening left heel or foot injury, the Board finds it is 
at least as likely than not that the veteran's currently 
manifested left heel disability was incurred in service.  
38 U.S.C.A. § § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1998).

With the application of the benefit of the doubt provisions 
as set forth at 38 U.S.C.A. § 5107(b) (West 1991), the Board 
finds that the evidence demonstrates that the currently 
manifested residuals of a left heel incision and abscess were 
initially incurred during active peacetime service and that 
service connection for the residuals of an incision and 
drainage of a left heel abscess is accordingly appropriate.  
38 U.S.C.A. §§ 1131, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(1998).

III.  Duty under 38 U.S.C.A. § 5103(a)

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  In addition, VA 
has a duty under 38 U.S.C.A. § 5103(a) to advise a claimant 
of the new and material evidence needed to complete his claim 
for benefits.  Graves v. Brown, 8 Vet. App. 522, 525 (1995).  
These obligations depend on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation in its statement of the case and 
supplemental statements of the case, which informed the 
veteran of the reasons his claims had been denied.  Also, by 
this decision, the Board informs the veteran of the type of 
evidence needed to reopen his previously denied claims for 
service connection for kidney disease, arthritis, and back 
disability; and to make his claims for service connection for 
right and left ankle and right heel disabilities well 
grounded.  

Unlike the situation in Robinette, the veteran has not put VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could make his claim well 
grounded.  As noted above, the RO and NPRC have made numerous 
attempts to obtain additional service medical records, to no 
avail.  It is likely that any such records were destroyed in 
the 1973 fire at the NPRC.  Alternate record sources were 
searched, but did not reveal any records concerning the 
veteran.  Thus, the Board concludes that VA has met its 
obligation under 38 U.S.C.A. § 5103(a).  


ORDER

New and material evidence sufficient to reopen the claims for 
entitlement to service connection for kidney disease, 
arthritis, and a back disability has not been received.  The 
appeal is denied.

The claims for entitlement to service connection for right 
ankle, right heel, and left ankle disabilities are denied.

The claim for entitlement to service connection for the 
residuals of an incision and drainage of a left heel abscess, 
claimed as a left heel disability, is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

